        Case 2:18-cr-00292-DWA Document 230 Filed 05/26/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                        )
   -vs-                                         )       Criminal No. 18-292
                                                )
ROBERT BOWERS,                                  )
                                                )
      Defendant.                                )

AMBROSE, Senior District Judge

                                         ORDER

      After consideration of the Defendant’s Status Report (Docket No. 227), the

Government’s Opposition (Docket No. 228), and the positions set forth by both the

Defendant and the Government during the Telephone Conference held on May 26, 2020,

the Court is establishing the following schedule:

      (1) Any challenges to the Superseding Indictment and /or the Notice of Intent
          (including challenges to the aggravating factors) are due no later than June 15,
          2020. Reponses to the Motion(s) are due by June 30, 2020. Any Replies are
          due by July 13, 2020.
      (2) Any challenges to the Jury Selection / Jury Plan are due no later than July 20,
          2020. Responses to the Motion(s) are due by August 3, 2020. Any Replies are
          due by August 17, 2020.
      (3) The parties should be prepared to discuss the next set of motions during the
          June 25, 2020 telephone conference.


Dated: May 26, 2020

                                                BY THE COURT:



                                                _____________________________
                                                Donetta W. Ambrose
                                                United States Senior District Judge




                                            1
